DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on October 27, 2021 for application 16/592787.
Claims 1 – 20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to collaborative interactions when using a computerized system for facilitating collaborations between entities having access to the computerized system through client devices that communicate in a network, and accesses 
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Brehmer et al. (U.S. 2019/0229890 A1; herein referred to as Brehmer) in view of Miller et al. (U.S. 2020/0162266 A1; herein referred to as Miller) in further view of Mercuri et al. (U.S. 2019/0013948 A1; herein referred to as Mercuri) in further view of Padmanabhan et al. (U.S. 2020/0250661 A1; herein referred to as Padmanabhan) does not teach or suggest in detail a computing system, method, and an article of manufacture for enabling the computing system to receive a first request from a first client computing system to cause a first collaboration entity instance to be instantiated and comprising at least a portion of data to be stored in the instantiated first collaboration entity instance, which comprises one or more data members configured to store identifiers for a plurality of objects associated with a given collaboration entity instance, and an identifier is assigned to the collaboration entity instance.  Further, a first record comprising a first identifier of the first collaboration entity instance 
Brehmer is directed to methods and systems for data object collection, management, tracking, or control with a blockchain, wherein there is a procedure to collect, manage, track, or control one or more data objects between two or more nodes, where each node is associated with a particular user and each particular user controls their respective data objects through their associated node.  Brehmer teaches some of the elements of the claimed invention: (see Brehmer - Fig. 3, ¶ [0053], ¶ [0055], ¶ [0058], Fig. 6, ¶ [0074], Fig. 11, ¶ [0096], ¶¶ [0098-0101]).  However Brehmer does not teach all of the limitations and elements of the claimed invention.
Miller is directed to methods and systems for management of a distributed ledger to provide traceability of edits to a digital document.   In combination with Brehmer, Miller teaches the presence of an identifier in a record written in a blockchain (see Miller ¶ [0085]).  However, the combination of Brehmer and Miller does not teach all of the limitations and elements of the claimed invention.
Mercuri is directed to methods and systems for managing an Internet of Things (IoT) blockchain interface system to facilitate the receiving and deploying of events from an IoT gateway to a blockchain using the event stack, and also providing an interface between events that may affect objects on the blockchain from IoT sensors.  In combination with Brehmer and Miller, Mercuri teaches some of the elements of the claimed invention: (see Mercuri - ¶ [0031], ¶ [0068], ¶ [0074], ¶¶ [0092-0093]).  However the combination of Brehmer, Miller, and Mercuri does not teach all of the limitations and elements of the claimed invention.
Padmanabhan is directed to methods and systems for implementing declarative smart actions for coins and assets transacted onto a blockchain using Distributed Ledger Technology (DLT) in conjunction with a cloud based computing environment.  In combination with Brehmer, Miller, and Mercuri, Padmanabhan teaches some of the elements of the claimed invention: (see Padmanabhan - ¶ [0041], ¶ [0065], ¶ [0189]).  However the combination of Brehmer, Miller, Mercuri, and Padmanabhan does not teach all of the limitations and elements of the claimed invention.
In particular, the cited prior art, either singularly or in combination, fails to provide an ordered combination for facilitating collaborations between entities using s blockchain to indicate the instantiation of a first collaboration entity instance that comprises one or more data members configured to store identifiers for a plurality of objects associated with a given collaboration entity instance so that a plurality of records can be written to the blockchain upon requests from a plurality of client computing systems to access a plurality of different services provided by a hub system, the first collaboration entity instance assigned an identifier that the client computing systems  use to update and access data, and to create object instances in the blockchain.  While the cited prior art teaches the recording of transactions using a blockchain, they do not teach collaboration entity instances that can record various information related to a collaboration between different users, such as a negotiation of s business matter.   For example, a collaboration entity can reference one or more documents, or content et al. U.S. 2020/0322308 A1 and prior art Sun et al. U.S. 10,698,738 B1, which utilizes multiple blockchains for collaboration activities.  The limitations as recited (wherein an instance of a collaboration entity, including the first collaboration entity instance, comprises one or more data members configured to store identifiers for a plurality of objects associated with a given collaboration entity instance, and an identifier is assigned to the collaboration entity instance; and comprising information usable to identify the first service, wherein the second record comprises the first identifier; receiving a fourth request from the first client computing system or the second client computing system for a second service provided by the hub system, the second service being different than the first service;) and as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 17– 22: ¶ ¶ [0063 -0081], pages 29-31:  ¶ ¶ [0111 -0117], Figs.2, 4A – 4C) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 - 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/               Examiner, Art Unit 2444